Citation Nr: 0328130	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-04 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an effective date, prior to July 9, 2001, for 
the grant of service connection for Type II diabetes mellitus 
with congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran retired in July 1976, having served on active 
duty for more than 20 years.

The current appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for Type II diabetes mellitus with 
congestive heart failure effective July 9, 2001.  The RO 
assigned a 20 percent evaluation for Type II diabetes 
mellitus with congestive heart failure under Diagnostic Code 
7913 based on diabetes mellitus.

In an October 2002 informal hearing presentation the 
veteran's representative appears to claim disagreement as to 
the inclusion of congestive heart disease in the 20 percent 
rating for diabetes mellitus by the RO in its November 2001 
rating decision.  It is essentially claimed that congestive 
heart disease should be rated separately.  

Accordingly, the RO should furnish the veteran a statement of 
the case (SOC) regarding the issue of entitlement to a 
separate disability evaluation for congestive heart disease.  
Such matter is addressed in the remand portion.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The veteran retired in July 1976, having served on active 
duty for more than 20 years to include combat duty in 
Vietnam.

2.  On July 31, 2001, the veteran's claim for service 
connection for Type II diabetes mellitus due to exposure to 
herbicides in Vietnam was received by the RO.   

3.  Competent private medical evidence submitted for the 
period from approximately the 1980's to August 2001 shows 
evidence of Type 2 diabetes mellitus.



CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for Type 2 diabetes mellitus with congestive heart 
failure, retroactive to May 8, 2001, have been met.  38 
U.S.C.A. § 5110 (West  2002); 38 C.F.R. §§ 3.114(a), 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran retired in July 1976, having served on active 
duty for more than 20 years to include combat duty in 
Vietnam.  

On July 31, 2001, the veteran's claim for service connection 
for Type II diabetes mellitus due to exposure to herbicides 
in Vietnam was received by the RO. 

Competent private medical evidence submitted for the period 
from approximately the 1980's to August 2001 essentially 
shows evidence of Type 2 diabetes mellitus from the 1990's 
and thereafter.  

In a November 2001 rating decision the RO granted entitlement 
to service connection for Type II diabetes mellitus with 
congestive heart failure based on exposure to herbicides in 
Vietnam, effective July 9, 2001.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

The effective date of an evaluation and award of compensation 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2003).

However, 38 U.S.C.A. § 5110(g) provides an exception to § 
5110(a) in cases where service connection was granted 
pursuant to a liberalizing law:

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefore or the date of administrative 
determination of entitlement, whichever is earlier. 38 
U.S.C.A. § 5110(g).

The implementing regulation provides:

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of the paragraph are applicable to original 
and reopened claims as well as claims for increase.


(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West  , 12 Vet. 
App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC precedent.  

In view of the favorable decision cited below in which the 
Board is granting the maximum legal effective date for 
service connection for Type 2, diabetes mellitus due to 
exposure to herbicides in Vietnam, any deficiencies in the 
duties to notify and assist constitute harmless error.  


Earlier Effective Date

The Board notes that the general rule regarding the effective 
date of an evaluation and award is the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400.  However, retroactive effective dates are 
allowed in the context of a liberalizing issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

In this regard, the Board notes that in May 2001, VA 
published a final rule which amended 38 C.F.R. § 3.309(e).  
That rule established a rebuttable presumption that service 
connection for Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) was associated 
with exposure to herbicides (e.g. Agent Orange).  Disease 
Associated With Exposure to Certain Herbicide Agents: Type 2 
Diabetes, 66 Fed. Reg. 23,166, 23,168-69 (May 8, 2001); see 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 301(b), 115 Stat. 987, 988 (2001)( codified 
at 38 U.S.C.A. § 1116(a)(2)(H).

Service connection for the veteran's Type 2 diabetes mellitus 
with congestive heart disease, was granted pursuant to this 
liberalizing issue.

Importantly, the Board notes that in December 2002 in 
Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. 
Cir. 2002), the CAFC held that in such cases the correct 
effective date was May, 8, 2001.  

Specifically, the CAFC reviewed a rulemaking challenge to the 
effective date assigned to a regulation, published at 66 Fed. 
Reg. 23,166 (May 8, 2001), that established a presumption of 
service connection for Vietnam veterans who develop Type-2 
diabetes (38 C.F.R. § 3.309(e)).  This regulation was 
published in order to implement the Secretary's 
determination, under the authority of the Agent Orange Act of 
1991, Pub. L. No. 102-4, 105 Stat. 11 (1991) (codified in 
part at 38 U.S.C. § 1116), that there is a positive 
association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of Type-2 diabetes.  

Instead of July 9, 2001, as assigned by the Secretary, the 
Federal Circuit concludes that the correct effective date of 
this rulemaking action is the date of its publication in the 
Federal Register, May 8, 2001.  

Also, CAFC noted that on the subject of appropriate 
information outreach, we think it is necessary that veterans 
with pending or finally adjudicated claims under the diabetes 
regulation be notified in writing, in clear and unambiguous 
terms, that the true effective date of the regulation is May 
8, 2001.  

In addition, CAFC held that each such veteran must be further 
informed of the consequences to him or her, in terms of the 
effect on his or her claim for compensation, of the correct 
effective date.  If such information is not conveyed in 
writing to each such veteran, there can be no assurance that 
veterans will be able to enjoy their entitlement to the 
correct effective date. 

A close reading of the veteran's May 2002 VA Form 9 suggests 
that he was aware of this litigation, as he noted that VA 
personnel had told him that "the legislation was under 
appeal".  In other words, the veteran was give sufficient 
notice of the correct effective date by VA.

The record shows that on July 31, 2001, the veteran's claim 
for service connection for Type II diabetes mellitus due to 
exposure to herbicides in Vietnam was received by the RO.   

The competent private medical evidence submitted for the 
period from approximately the 1980's to August 2001 shows 
evidence of Type 2 diabetes mellitus.  Type II diabetes 
mellitus was essentially shown from the 1990's and 
thereafter.

The Board finds that the veteran filed his claim within one 
year of the effective date of the liberalizing regulation 
adding Type II diabetes mellitus to the list of presumptive 
diseases for exposure to herbicides.  The correct retroactive 
effective date as noted above is May 8, 2001.  

There is no legal entitlement to an earlier effective date 
than May 8, 2001 in this instance as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

ORDER

Entitlement to an effective date for the grant of service-
connection for Type 2 diabetes mellitus with congestive heart 
failure, retroactive to May 8, 2001, is granted, subject to 
the controlling regulations governing the awarad of monetary 
benefits.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

In a November 2001 rating decision the RO granted entitlement 
to service connection for Type II diabetes mellitus with 
congestive heart failure effective July 9, 2001.  The RO 
assigned a 20 percent evalution for Type II diabetes mellitus 
with congestive heart failure under Diagnostic Code 7913 
based on diabetes mellitus.

In an October 2002 informal hearing presentation the 
veteran's representative appears to claim disagreement as to 
the inclusion of congestive heart disese in the 20 percent 
rating for diabetes mellitus by the RO in its November 2001 
rating decision.  It is essentially claimed that congestive 
heart disease should be rated separately.  

Accordingly, the RO should furnish the veteran a SOC 
regarding the issue of entitlement to a separate disability 
evaluation for congestive heart disease. See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The veteran's representative requestes that the VBA AMC 
consider the C&P training letter 00-06 (July 17, 2000) which 
notes that diabetes complications of a compensable degree 
"are rated separately unless used to support a 100 percent 
evaluation."  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in  § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

The RO has not issued a development letter consistent with 
the notice requirements of the VCAA. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)). 



To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should review the claims 
file to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular the 
VBA AMC must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

3.  The RO should then conduct any 
necessary development/action brought 
about by the veteran's response and issue 
a supplemental statement of the case, if 
necessary.  

4.  The VBA AMC should issue a statement 
of the case on the issue of entitlement 
to a separate evaluation for congestive 
heart disease.  The VBA AMC should inform 
the veteran to submit a timely 
substantive appeal if he wishes appellate 
review.  


Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



